

114 S1747 IS: North Korea Sanctions Enforcement Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1747IN THE SENATE OF THE UNITED STATESJuly 9, 2015Mr. Menendez (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo improve the enforcement of sanctions against the Government of North Korea, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the North Korea Sanctions Enforcement Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purposes.Sec. 3. Definitions.TITLE I—Investigations, prohibited conduct, and penaltiesSec. 101. Statement of policy.Sec. 102. Investigations.Sec. 103. Reporting requirements.Sec. 104. Designation of persons.Sec. 105. Forfeiture of property.Sec. 106. Exception relating to importation of goods.TITLE II—Sanctions Against North Korean Proliferation, Human Rights Abuses, and Illicit ActivitiesSec. 201. Determinations with respect to North Korea as a jurisdiction of primary money laundering
			 concern.Sec. 202. Ensuring the consistent enforcement of United Nations Security Council resolutions and
			 financial restrictions on North Korea.Sec. 203. Proliferation prevention sanctions.Sec. 204. Procurement sanctions.Sec. 205. Enhanced inspection authorities.Sec. 206. Travel sanctions.Sec. 207. Exemptions, waivers, and removals of designation.TITLE III—Promotion of human rights Sec. 301. Information technology.Sec. 302. Report on North Korean prison camps.Sec. 303. Briefing on serious human rights abuses or censorship in North Korea.TITLE IV—General authorities and strategy to counter cyberterrorismSec. 401. Suspension of sanctions and other measures.Sec. 402. Termination of sanctions and other measures.Sec. 403. North Korea Enforcement and Humanitarian Fund.Sec. 404. Strategy to counter North Korean cyberterrorism.Sec. 405. RulemakingSec. 406. Effective date.
			2.Findings; purposes
 (a)FindingsCongress finds the following: (1)The Government of North Korea—
 (A)has repeatedly violated its commitments to the complete, verifiable, and irreversible dismantlement of its nuclear weapons programs; and
 (B)has willfully violated multiple United Nations Security Council resolutions calling for it to cease its development, testing, and production of weapons of mass destruction.
 (2)North Korea poses a grave risk for the proliferation of nuclear weapons and other weapons of mass destruction.
 (3)The Government of North Korea has been implicated repeatedly in money laundering and illicit activities, including—
 (A)prohibited arms sales; (B)narcotics trafficking;
 (C)the counterfeiting of United States currency;
 (D)acts of cybervandalism and cyberterrorism; and (E)the counterfeiting of intellectual property of United States persons.
 (4)North Korea has— (A)unilaterally withdrawn from the Korean War Armistice Agreement, done at Panmunjom, Korea July 27, 1953; and
 (B)committed provocations against South Korea— (i)by sinking the warship Cheonan and killing 46 of her crew on March 26, 2010;
 (ii)by shelling Yeonpyeong Island and killing 4 South Korean civilians on November 23, 2010; and
 (iii)by its involvement in the DarkSeoul cyberattacks against the financial and communications interests of the Republic of Korea on March 20, 2013.
 (5)North Korea maintains a system of brutal political prison camps that contain as many as 200,000 men, women, and children, who are—
 (A)kept in atrocious living conditions with insufficient food, clothing, and medical care; and
 (B)under constant fear of torture or arbitrary execution.
 (6)North Korea has prioritized weapons programs and the procurement of luxury goods— (A)in defiance of United Nations Security Council Resolutions 1695 (adopted July 15, 2006), 1718 (adopted October 14, 2006), 1874 (adopted June 12, 2009), 2087 (adopted January 22, 2013), and 2094 (adopted March 7, 2013); and
 (B)in gross disregard of the needs of its people.
 (7)Persons, including financial institutions, who engage in transactions with, or provide financial services to, the Government of North Korea and its financial institutions without establishing sufficient financial safeguards against North Korea’s use of these transactions to promote proliferation, weapons trafficking, human rights violations, illicit activity, and the purchase of luxury goods—
 (A)aid and abet North Korea’s misuse of the international financial system; and
 (B)violate the intent of the United Nations Security Council resolutions referred to in paragraph (6)(A).
 (8)The Government of North Korea has both provided technical support and conducted destructive and coercive cyberattacks, including against Sony Pictures Entertainment and other United States persons.
 (9)The conduct of the Government of North Korea poses an imminent threat to— (A)the security of the United States and its allies;
 (B)the global economy; (C)the safety of members of the United States Armed Forces;
 (D)the integrity of the global financial system;
 (E)the integrity of global nonproliferation programs; and (F)the people of North Korea.
 (b)PurposesThrough this Act, Congress seeks— (1)to use nonmilitary means to address the crisis described in subsection (a);
 (2)to provide diplomatic leverage to negotiate necessary changes in North Korea’s conduct;
 (3)to ease the suffering of the people of North Korea; and (4)to reaffirm the purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
 3.DefinitionsIn this Act: (1)Applicable executive orderThe term applicable Executive order means—
 (A)Executive Order 13382 (70 Fed. Reg. 38567; relating to blocking property of weapons of mass destruction proliferators and their supports), Executive Order 13466 (73 Fed. Reg. 36787; relating to continuing certain restrictions with respect to North Korea and North Korean nationals), Executive Order 13551 (75 Fed. Reg. 53837; relating to blocking property of certain persons with respect to North Korea), Executive Order 13570 (76 Fed. Reg. 22291; relating to prohibiting certain transactions with respect to North Korea), or Executive Order 13687 (80 Fed Reg. 819), to the extent that such Executive order—
 (i)authorizes the imposition of sanctions on persons for conduct; or
 (ii)prohibits transactions or activities involving the Government of North Korea; or
 (B)any Executive order adopted on or after the date of the enactment of this Act, to the extent that such Executive order—
 (i)authorizes the imposition of sanctions on persons for conduct; or
 (ii)prohibits transactions or activities involving the Government of North Korea.
 (2)Applicable united nations security council resolutionThe term applicable United Nations Security Council resolution means— (A)United Nations Security Council Resolution 1695 (adopted July 15, 2006), 1718 (adopted October 14, 2006), 1874 (adopted June 12, 2009), 2087 (adopted January 22, 2013), or 2094 (adopted March 7, 2013); or
 (B)any United Nations Security Council resolution adopted on or after the date of the enactment of this Act that—
 (i)authorizes the imposition of sanctions on persons for conduct; or
 (ii)prohibits transactions or activities involving the Government of North Korea.
 (3)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Financial Services of the House of Representatives. (4)Designated personThe term designated person means a person designated under subsection (a) or (b) of section 104 for purposes of applying 1 or more of the sanctions described in title I or II with respect to the person.
 (5)Government of North KoreaThe term Government of North Korea means— (A)the Government of the Democratic People’s Republic of Korea or any political subdivision, agency, or instrumentality thereof; and
 (B)any person owned or controlled by, or acting for or on behalf of, the Government of North Korea. (6)Luxury goodsThe term luxury goods—
 (A)has the meaning given such term in section 746.4(b)(1) of title 15, Code of Federal Regulations; and
 (B)includes the items listed in Supplement No. 1 to Part 746 of such title, and any similar items.
 (7)Monetary instrumentsThe term monetary instruments has the meaning given such term in section 5312(a) of title 31, United States Code. (8)North Korean financial institutionThe term North Korean financial institution means any financial institution that—
 (A)is organized under the laws of North Korea or any jurisdiction within North Korea (including a foreign branch of such institution);
 (B)is located in North Korea, except for a financial institution that is excluded by the President in accordance with section 207(d);
 (C)is owned or controlled by the Government of North Korea, regardless of location; and
 (D)is owned or controlled by a financial institution described in subparagraph (A), (B), or (C), regardless of location.
 (9)Other stores of valueThe term other stores of value means— (A)prepaid access devices, tangible or intangible prepaid access devices, and other instruments or devices for the storage or transmission of value (as such terms are defined in part 1010 of title 31, Code of Federal Regulations); and
 (B)any covered goods (as defined in section 1027.100 of title 31, Code of Federal Regulations), and any instrument or tangible or intangible access device used for the storage and transmission of a representation of covered goods, or other device (as defined in such section 1027.100).
				IInvestigations, prohibited conduct, and penalties
 101.Statement of policyIn order to achieve the peaceful disarmament of North Korea, Congress finds that it is necessary— (1)to encourage all member states to fully and promptly implement United Nations Security Council Resolution 2094 (adopted March 7, 2013);
 (2)to sanction the persons, including financial institutions, that facilitate proliferation, illicit activities, arms trafficking, cyberterrorism, imports of luxury goods, serious human rights abuses, cash smuggling, and censorship by the Government of North Korea;
 (3)to authorize the President to sanction persons who fail to exercise due diligence to ensure that such financial institutions and jurisdictions do not facilitate proliferation, arms trafficking, kleptocracy, and imports of luxury goods by the Government of North Korea;
 (4)to deny the Government of North Korea access to the funds it uses to obtain nuclear weapons, ballistic missiles, cyberwarfare capabilities, and luxury goods instead of providing for the needs of its people; and
 (5)to enforce sanctions in a manner that does not significantly hinder or delay the efforts of legitimate United States or foreign humanitarian organizations from providing assistance to meet the basic needs of civilians facing humanitarian crisis, including access to food, health care, shelter, and clean drinking water to prevent or alleviate human suffering.
				102.Investigations
 (a)InitiationThe President is authorized to initiate an investigation into the possible designation of a person under section 104(a) upon receipt by the President of credible information indicating that such person has engaged in conduct described in section 104(a).
 (b)PersonnelThe President may direct the Secretary of State, the Secretary of the Treasury, and the heads of other Federal departments and agencies as may be necessary to assign sufficient experienced and qualified investigators, attorneys, and technical personnel—
 (1)to investigate the conduct described in subsections (a) and (b) of section 104; and (2)to coordinate and ensure the effective enforcement of the provisions of this Act.
					103.Reporting requirements
 (a)Presidential briefings to CongressNot later than 180 days after the date of the enactment of this Act, and periodically thereafter, the President shall provide to the appropriate congressional committees a briefing on efforts to implement this Act.
 (b)Report from Secretary of StateNot later than 6 months after the date of the enactment of this Act, the Secretary of State shall conduct, coordinate, and submit to Congress a comprehensive report on United States policy towards North Korea that—
 (1)is based on a full and complete interagency review of current policy and possible alternatives, including North Korea’s weapons of mass destruction and missile programs and human rights atrocities; and
 (2)includes recommendations for such legislative or administrative action as the Secretary considers appropriate in light of the results of the review.
					104.Designation of persons
				(a)Prohibited activities
 (1)Prohibited conduct describedExcept as provided in section 207, the President may designate under this subsection any person that the President determines—
 (A)knowingly (directly or indirectly) imported, exported, or reexported to, into, or from North Korea any goods, services, or technology controlled for export by the United States due to their use for weapons of mass destruction and their delivery systems and materially contributing to the use, development, production, possession, or acquisition by any persons of a nuclear, radiological, chemical, biological, or cyber weapon, or any device or system designed in whole or in part to deliver such a weapon;
 (B)knowingly (directly or indirectly) provided training, advice, or other services or assistance, or engaged in significant financial transactions, relating to the manufacture, maintenance, or use of any such weapon or system to be imported, exported, or reexported to, into, or from North Korea;
 (C)knowingly (directly or indirectly) imported, exported, or reexported luxury goods to or into North Korea;
 (D)knowingly engaged in, or is responsible for, censorship by the Government of North Korea; (E)knowingly engaged in, or is responsible for, serious human rights abuses by the Government of North Korea;
 (F)knowingly (directly or indirectly) engaged in money laundering, the counterfeiting of goods or currency, bulk cash smuggling, or narcotics trafficking that supports the Government of North Korea or any senior official thereof;
 (G)knowingly engaged in, or attempted to engage in, acts of cyberterrorism or acts of vandalism through the use of computer networks or systems against foreign persons, governments, or other entities; or
 (H)knowingly attempted to engage in any of the conduct described in subparagraphs (A) through (F). (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to any person who violates, attempts to violate, conspires to violate, or causes a violation of any prohibition under this subsection, or of an order or regulation prescribed under this Act, to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act (50 U.S.C. 1705(a)).
					(b)Additional prohibited activities
 (1)Prohibited conduct describedExcept as provided in section 207, the President may designate under this subsection any person that the President determines—
 (A)knowingly engaged in, contributed to, assisted, sponsored, or provided financial, material or technological support for, or goods and services in support of, any person designated pursuant to an applicable United Nations Security Council resolution;
 (B)knowingly contributed to— (i)the bribery of an official of the Government of North Korea;
 (ii)the misappropriation, theft, or embezzlement of public funds by, or for the benefit of, an official of the Government of North Korea; or
 (iii)the use of any proceeds of any such conduct; or
 (C)knowingly and materially assisted, sponsored, or provided significant financial, material, or technological support for, or goods or services to or in support of, the activities described in subparagraph (A) or (B).
 (2)Effect of designationWith respect to any person designated under this subsection, the President may— (A)apply the sanctions described in section 204, 205, or 206;
 (B)apply any of the special measures described in section 5318A of title 31, United States Code; (C)prohibit any transactions in foreign exchange—
 (i)that are subject to the jurisdiction of the United States; and
 (ii)in which such person has any interest; and (D)prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments—
 (i)are subject to the jurisdiction of the United States; and (ii)involve any interest of such person.
 (c)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a person determined by the President to be subject to this section if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (d)ApplicationThe designation of a person under subsection (a) or (b) and the blocking of property and interests in property under subsection (c) shall apply with respect to a person who is determined to be owned or controlled by, or to have acted or purported to have acted for or on behalf of (directly or indirectly) any person whose property and interests in property are blocked pursuant to this section.
 (e)Transaction licensingThe President shall deny or revoke any license for any transaction that the President determines to lack sufficient financial controls to ensure that such transaction will not facilitate any of the conduct described in subsection (a) or (b).
				105.Forfeiture of property
 (a)Amendment to property subject to forfeitureSection 981(a)(1) of title 18, United States Code, is amended by adding at the end the following:  (I)Any real or personal property that is involved in a violation or attempted violation, or which constitutes or is derived from proceeds traceable to a violation, of section 104(a) of the North Korea Sanctions Enforcement Act of 2015..
 (b)Amendment to definition of civil forfeiture statuteSection 983(i)(2)(D) of title 18, United States Code, is amended to read as follows:  (D)the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), or the North Korea Sanctions Enforcement Act of 2015; or.
 (c)Amendment to definition of specified unlawful activitySection 1956(c)(7)(D) of title 18, United States Code, is amended— (1)by striking or section 92 of the Atomic Energy Act of 1954 and inserting section 92 of the Atomic Energy Act of 1954; and
 (2)by adding at the end the following: , or section 104(a) of the North Korea Sanctions Enforcement Act of 2015 (relating to prohibited trade with North Korea);. (d)Authorization of appropriationsFrom the amounts in the Assets Forfeiture Fund established under section 524(c) of title 28, United States Code, or the Department of the Treasury Forfeiture Fund established under section 9703 of title 31, United States Code, as added by the Treasury Forfeiture Fund Act of 1992 (section 638 of Public Law 102–393), there are authorized to be appropriated for each of the fiscal years 2015 through 2023, in such proportions as the President may determine, and without fiscal year limitation, $5,000,000 for law enforcement expenses for the enforcement of this Act or any amendment made by this Act, including salaries and expenses of investigators, attorneys, technical personnel, and such personnel as the President determines to be necessary to enforce this Act or any such amendment.
 (e)Payment in lieu of forfeitureAny money paid to the United States by a financial institution or other person in lieu of the commencement of criminal, civil, or administrative forfeiture proceedings to forfeit property involving any activity described in section 104(a) or in settlement of such forfeiture proceedings—
 (1)shall be treated as forfeited funds; and (2)shall be deposited, in such proportions as the President may determine, into—
 (A)the Assets Forfeiture Fund established under section 524(c) of title 28, United States Code; or (B)the Department of the Treasury Forfeiture Fund established under section 9703 of title 31, United States Code, as added by the Treasury Forfeiture Fund Act of 1992 (section 638 of Public Law 102–393).
 (f)Rule of constructionNothing in this title or any amendment made by this title may be construed to restrict or limit the authority of the President under—
 (1)section 524(c) of title 28, United States Code; or (2)section 9703 of title 31, United States Code, as added by the Treasury Forfeiture Fund Act of 1992 (section 638 of Public Law 102–393).
 106.Exception relating to importation of goodsThe authorities under sections 104(c) and 204 shall not include the authority to impose sanctions on the importation of goods.
			IISanctions Against North Korean Proliferation, Human Rights Abuses, and Illicit Activities
			201.Determinations with respect to North Korea as a jurisdiction of primary money laundering concern
 (a)FindingsCongress makes the following findings: (1)The Under Secretary for Terrorism and Financial Intelligence, who is responsible for safeguarding the financial system against illicit use, money laundering, terrorist financing, and the proliferation of weapons of mass destruction, and has repeatedly expressed concern about North Korea’s misuse of the international financial system—
 (A)in 2006— (i)stated, Given [North Korea’s] counterfeiting of U.S. currency, narcotics trafficking and use of accounts world-wide to conduct proliferation-related transactions, the line between illicit and licit North Korean money is nearly invisible.; and
 (ii)urged financial institutions worldwide to think carefully about the risks of doing any North Korea-related business; (B)in 2011, stated that North Korea—
 (i)remains intent on engaging in proliferation, selling arms as well as bringing in material; and
 (ii)was aggressively pursuing the effort to establish front companies.; and (C)in 2013, stated—
 (i)in reference to North Korea’s distribution of high-quality counterfeit United States currency, that North Korea is continuing to try to pass a supernote into the international financial system; and
 (ii)the Department of the Treasury would soon introduce new currency with improved security features to protect against counterfeiting by the Government of North Korea.
 (2)The Financial Action Task Force, an intergovernmental body whose purpose is to develop and promote national and international policies to combat money laundering and terrorist financing, has repeatedly—
 (A)expressed concern at deficiencies in North Korea’s regimes to combat money laundering and terrorist financing;
 (B)urged North Korea to adopt a plan of action to address significant deficiencies in these regimes and the serious threat they pose to the integrity of the international financial system;
 (C)urged all jurisdictions to apply countermeasures to protect the international financial system from ongoing and substantial money laundering and terrorist financing risks emanating from North Korea;
 (D)urged all jurisdictions to advise their financial institutions to give special attention to business relationships and transactions with North Korea, including North Korean companies and financial institutions; and
 (E)called on all jurisdictions— (i)to protect against correspondent relationships being used to bypass or evade countermeasures and risk mitigation practices; and
 (ii)to take into account money laundering and terrorist financing risks when considering requests by North Korean financial institutions to open branches and subsidiaries in their respective jurisdictions.
 (3)On March 7, 2013, the United Nations Security Council unanimously adopted Resolution 2094, which— (A)welcomed the Financial Action Task Force’s—
 (i)recommendation on financial sanctions related to proliferation; and
 (ii)guidance on the implementation of such sanctions; (B)decided that United Nations Member States should apply enhanced monitoring and other legal measures to prevent the provision of financial services or the transfer of property that could contribute to activities prohibited by applicable United Nations Security Council resolutions; and
 (C)called on United Nations Member States to prohibit North Korean banks from establishing or maintaining correspondent relationships with banks in their respective jurisdictions to prevent the provision of financial services if such states have information that provides reasonable grounds to believe that such activities could contribute to—
 (i)activities prohibited by an applicable United Nations Security Council resolution; or
 (ii)the evasion of such prohibitions. (b)Sense of Congress regarding the designation of North Korea as a jurisdiction of primary money laundering concernCongress—
 (1)acknowledges the efforts of the United Nations Security Council to impose limitations on, and to require the enhanced monitoring of, transactions involving North Korean financial institutions that could contribute to sanctioned activities;
 (2)urges the President, in the strongest terms— (A)to consider immediately designating North Korea as a jurisdiction of primary money laundering concern; and
 (B)to adopt stringent special measures to safeguard the financial system against the risks posed by North Korea’s willful evasion of sanctions and its illicit activities; and
 (3)urges the President to seek the prompt implementation by other states of enhanced monitoring and due diligence to prevent North Korea’s misuse of the international financial system, including by sharing information about activities, transactions, and property that could contribute to—
 (A)activities sanctioned by applicable United Nations Security Council resolutions; or
 (B)the evasion of such sanctions.
						(c)Determinations regarding North Korea
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State and Attorney General, and in accordance with section 5318A of title 31, United States Code, shall determine whether reasonable grounds exist for concluding that North Korea is a jurisdiction of primary money laundering concern.
 (2)Enhanced due diligence and reporting requirementsExcept as provided in section 207, if the Secretary of the Treasury determines under this subsection that reasonable grounds exist for concluding that North Korea is a jurisdiction of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators, shall impose 1 or more of the special measures described in paragraphs (1) through (5) of section 5318A(b) of title 31, United States Code, with respect to the jurisdiction of North Korea.
					(3)Report required
 (A)In generalThe Secretary of the Treasury shall submit a report to the appropriate congressional committees that contains the reasons for any determination under paragraph (1).
 (B)FormThe report submitted under subparagraph (A) shall be submitted in unclassified form, but may contain a classified annex.
						202.Ensuring the consistent enforcement of United Nations Security Council resolutions and financial
			 restrictions on North Korea
 (a)FindingsCongress finds that— (1)all member states and jurisdictions are obligated to implement and enforce applicable United Nations Security Council resolutions fully and promptly, including by blocking the property of, and ensuring that any property is prevented from being made available to, persons designated by the Security Council under applicable United Nations Security Council resolutions;
 (2)all states and jurisdictions share a common interest in protecting the international financial system from the risks of money laundering and illicit transactions emanating from North Korea;
 (3)the United States dollar and the euro are the world’s principal reserve currencies, and the United States and the European Union are primarily responsible for the protection of the international financial system from these risks;
 (4)the cooperation of the People’s Republic of China, as North Korea’s principal trading partner, is essential to—
 (A)the enforcement of applicable United Nations Security Council resolutions; and
 (B)the protection of the international financial system; (5)the report of the Panel of Experts established pursuant to United Nations Security Council Resolution 1874 (adopted on June 11, 2013) expressed concern about the ability of banks in—
 (A)states with less effective regulators; and (B)states that are unable to afford effective compliance to detect and prevent illicit transfers involving North Korea;
 (6)North Korea has historically exploited inconsistencies between jurisdictions in the interpretation and enforcement of financial regulations and applicable United Nations Security Council resolutions to circumvent sanctions and launder the proceeds of illicit activities;
 (7)Amroggang Development Bank, Bank of East Land, and Tanchon Commercial Bank have been designated by the Secretary of the Treasury, the United Nations Security Council, and the European Union as having materially contributed to the proliferation of weapons of mass destruction;
 (8)Korea Daesong Bank and Korea Kwangson Banking Corporation have been designated by the Secretary of the Treasury and the European Union as having materially contributed to the proliferation of weapons of mass destruction;
 (9)the Foreign Trade Bank of North Korea has been designated by the Secretary of the Treasury for facilitating transactions on behalf of persons linked to its proliferation network, and for serving as a key financial node; and
 (10)Daedong Credit Bank has been designated by the Secretary of the Treasury for activities prohibited by applicable United Nations Security Council resolutions, including the use of deceptive financial practices to facilitate transactions on behalf of persons linked to North Korea’s proliferation network.
 (b)Sense of CongressIt is the sense of Congress that the President should intensify diplomatic efforts in appropriate international fora, such as the United Nations, and bilaterally, to develop and implement a coordinated, consistent, multilateral strategy for protecting the global financial system against risks emanating from North Korea, including—
 (1)the cessation of any financial services whose continuation is inconsistent with applicable United Nations Security Council resolutions;
 (2)the cessation of any financial services to persons, including financial institutions, that present unacceptable risks of facilitating money laundering and illicit activity by the Government of North Korea;
 (3)the blocking by all states and jurisdictions, in accordance with the legal process of the state or jurisdiction in which the property is held, of any property required to be blocked under applicable United Nations Security Council resolutions; and
 (4)the blocking of any property derived from illicit activity, or from the misappropriation, theft, or embezzlement of public funds by, or for the benefit of, officials of the Government of North Korea.
					203.Proliferation prevention sanctions
 (a)Export of certain goods or technologyA validated license shall be required for the export of any goods or technology otherwise covered under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)). No defense exports may be approved for the Government of North Korea.
				(b)Transactions in lethal military equipment
 (1)In generalThe President shall withhold assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to the government of any country that provides lethal military equipment to the Government of North Korea.
 (2)ApplicabilityThe prohibition under this subsection with respect to a foreign government shall terminate on the date that is 1 year after the date on which the restriction under paragraph (1) may have been applied.
 (c)WaiverThe Secretary of State may waive the prohibitions under this section with respect to a country if the Secretary determines that it is in the national interest of the United States to do so.
 (d)ExceptionThe prohibitions under this section shall not apply to the provision of assistance for human rights, democracy, rule of law, or emergency humanitarian assistance.
				204.Procurement sanctions
 (a)In generalExcept as provided in this section, the United States Government may not procure, or enter into any contract for the procurement of, any goods or services from any designated person.
				(b)Federal Acquisition Regulation
 (1)In generalThe Federal Acquisition Regulation issued pursuant to section 1303 of title 41, United States Code, shall be revised to require that each person that is a prospective contractor submit a certification that such person does not engage in any of the conduct described in section 104(a).
 (2)ApplicabilityThe revision referred to in paragraph (1) shall apply with respect to contracts for which solicitations are issued on or after the date that is 90 days after the date of the enactment of this Act.
					(c)General Services Administration
 (1)Inclusion on listThe Administrator of General Services shall include, on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation, each person that is debarred, suspended, or proposed for debarment or suspension by the head of an executive agency on the basis of a determination of a false certification under subsection (b).
 (2)Contract termination; suspensionIf the head of an executive agency determines that a person has submitted a false certification under subsection (b) after the date on which the Federal Acquisition Regulation is revised to implement the requirements of this section, the head of such executive agency shall—
 (A)terminate a contract with such person; or (B)debar or suspend such person from eligibility for Federal contracts for a period of not more than 2 years.
 (3)Applicable proceduresAny debarment or suspension under paragraph (2)(B) shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of part 9 of title 48, Code of Federal Regulations.
 (d)Clarification regarding certain productsThe remedies specified in subsections (a) through (c) shall not apply with respect to the procurement of any eligible product (as defined in section 308(4) of the Trade Agreements Act of 1979 (19 U.S.C. 2518(4))) of any foreign country or instrumentality designated under section 301(b) of such Act (19 U.S.C. 2511(b)).
 (e)Rule of constructionNothing in this subsection may be construed to limit the use of other remedies available to the head of an executive agency or any other official of the Federal Government on the basis of a determination of a false certification under subsection (b).
 (f)Executive agency definedIn this section, the term executive agency has the meaning given such term in section 133 of title 41, United States Code. 205.Enhanced inspection authorities (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit a report to the appropriate congressional committees that identifies foreign ports and airports whose inspections of ships, aircraft, and conveyances originating in North Korea, carrying North Korean property, or operated by the Government of North Korea are not sufficient to effectively prevent the facilitation of any of the activities described in section 104(a).
 (b)Enhanced customs inspection requirementsThe Secretary of Homeland Security may require enhanced inspections of any cargo landed in the United States or entering the stream of interstate commerce that has been transported through a port or airport identified by the President under subsection (a).
 (c)Seizure and forfeitureA vessel, aircraft, or conveyance used to facilitate any of the activities described in section 104(a) under the jurisdiction of the United States may be seized and forfeited under—
 (1)chapter 46 of title 18, United States Code; or (2)under the Tariff Act of 1930 (19 U.S.C. 1202 et seq.).
 206.Travel sanctionsThe Secretary of State may deny a visa to, and the Secretary of Homeland Security, pursuant to section 104, may deny entry into the United States of, any alien who is—
 (1)a designated person; (2)a corporate officer of a designated person; or
 (3)a principal shareholder with a controlling interest in a designated person. 207.Exemptions, waivers, and removals of designation (a)Exemptions (1)In generalThe following activities shall be exempt from sanctions under sections 104 and 206:
 (A)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.), or to any authorized intelligence activities of the United States.
 (B)Any transaction necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force on November 21, 1947, or under the Vienna Convention on Consular Relations, signed April 24, 1963, and entered into force on March 19, 1967, or under other international agreements.
 (C)Any financial transaction for which the exclusive purpose is to import agricultural products, medicine, or medical devices into North Korea if such supplies or equipment—
 (i)are designated as EAR 99 under the Export Administration Regulations (15 C.F.R. 730 et seq.); and
 (ii)are not controlled under— (I)the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
 (II)the Arms Export Control Act (22 U.S.C. 2751 et seq.); (III)part B of title VIII of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C. 6301 et seq.); or
 (IV)the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5601 et seq.).
								(2)Humanitarian actions
 (A)In generalThe President may not impose any sanctions, including through related Executive orders, that would prevent United States or foreign humanitarian organizations, acting in good faith and with the appropriate notifications and controls in place, from accessing and providing humanitarian aid to civilian populations facing humanitarian crises in order to prevent or alleviate human suffering, including individuals who are under the control of a foreign person subject to sanctions under this Act.
 (B)Examples of prohibited sanctionsThe sanctions exempted under subparagraph (A) shall include— (i)prohibiting United States or foreign financial institutions from engaging in financial transactions with legitimate humanitarian organizations for these purposes;
 (ii)prohibiting the export of standard, commercially available goods, including communications equipment, software and computers, that are necessary to carry out operations related to the provision of humanitarian goods or services to prevent or alleviate the suffering of civilian populations; and
 (iii)prohibiting incidental contact with individuals who are under the control of a foreign person subject to sanctions under this Act in the conduct of providing humanitarian aid.
 (3)Export administration regulations definedIn this subsection, the term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations (15 C.F.R. 730 et seq.) and maintained and amended under the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (b)WaiverThe President may waive, for 1-year renewable periods, the application of the sanctions authorized under section 104, 204, 205, or 206 if the President submits to the appropriate congressional committees a written determination that the waiver meets 1 or more of the following requirements:
 (1)The waiver is important to the national security interests of the United States. (2)The waiver will further the enforcement of this Act or is for an important law enforcement purpose.
 (3)The waiver is for an important humanitarian purpose, including any of the purposes described in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
 (c)Financial services for humanitarian and consular activitiesThe President may promulgate such regulations, rules, and policies as may be necessary to facilitate the provision of financial services by a foreign financial institution that is not controlled by the Government of North Korea in support of the activities subject to exemption under this Act.
				IIIPromotion of human rights 
 301.Information technologySection 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) is amended by adding at the end the following:
				
 (d)Information technology studyNot later than 180 days after the date of the enactment of the North Korea Sanctions Enforcement Act of 2015, the President shall submit a classified report to the appropriate congressional committees that sets forth a detailed plan for making unrestricted, unmonitored, and inexpensive electronic mass communications available to the people of North Korea..
			302.Report on North Korean prison camps
 (a)In generalThe Secretary of State shall submit a report to the appropriate congressional committees that describes, with respect to each political prison camp in North Korea, to the extent information is available—
 (1)the camp’s estimated prisoner population; (2)the camp’s geographical coordinates;
 (3)the reasons for the confinement of the prisoners; (4)the camp’s primary industries and products, and the end users of any goods produced in such camp;
 (5)the natural persons and agencies responsible for conditions in the camp; (6)the conditions under which prisoners are confined, with respect to the adequacy of food, shelter, medical care, working conditions, and reports of ill-treatment of prisoners; and
 (7)imagery, to include satellite imagery of each such camp, in a format that, if published, would not compromise the sources and methods used by the intelligence agencies of the United States to capture geospatial imagery.
 (b)FormThe report required under subsection (a) may be included in the first report required to be submitted to Congress after the date of the enactment of this Act under sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) (relating to the annual human rights report).
				303.Briefing on serious human rights abuses or censorship in North Korea
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall providing a briefing, which may be classified, to the appropriate congressional committees that describes serious human rights abuses or serious censorship undertaken by the North Korean government in the most recent year.
 (b)Designation of responsible personsThe President may designate under section 104(a) any person described in the briefing required under subsection (a) as responsible for serious human rights abuses or censorship in North Korea.
 (c)Sense of CongressIt is the sense of Congress that the President should— (1)seek the prompt adoption by the United Nations Security Council of a resolution calling for the blocking of the assets of all persons responsible for severe human rights abuses or censorship in North Korea; and
 (2)fully cooperate with the prosecution of any natural person listed in the report required under subsection (a) before any international tribunal that may be established to prosecute persons responsible for severe human rights abuses or censorship in North Korea.
					IVGeneral authorities and strategy to counter cyberterrorism
			401.Suspension of sanctions and other measures
 (a)In generalAny sanction or other measure required under title I, II, or III (or any amendment made by such titles) may be suspended for up to 1 year upon certification by the President to the appropriate congressional committees that the Government of North Korea has made progress toward—
 (1)verifiably ceasing its counterfeiting of United States currency, including the surrender or destruction of specialized materials and equipment used or particularly suitable for counterfeiting;
 (2)taking steps toward financial transparency to comply with generally accepted protocols to cease and prevent the laundering of monetary instruments;
 (3)taking steps toward verification of its compliance with applicable United Nations Security Council resolutions;
 (4)taking steps toward accounting for and repatriating the citizens of other countries— (A)abducted or unlawfully held captive by the Government of North Korea; or
 (B)detained in violation of the 1953 Armistice Agreement; (5)accepting and beginning to abide by internationally recognized standards for the distribution and monitoring of humanitarian aid; and
 (6)taking verified steps to improve living conditions in its political prison camps. (b)Renewal of suspensionThe suspension described in subsection (a) may be renewed for additional, consecutive 180-day periods after the President certifies to the appropriate congressional committees that the Government of North Korea has continued to comply with the conditions described in subsection (a) during the previous year.
 402.Termination of sanctions and other measuresAny sanction or other measure required under title I, II, or III (or any amendment made by such titles) shall terminate on the date on which the President determines and certifies to the appropriate congressional committees that the Government of North Korea has—
 (1)met the requirements set forth in section 401; and
 (2)has made significant progress toward— (A)completely, verifiably, and irreversibly dismantling all of its nuclear, chemical, biological, and radiological weapons programs, including all programs for the development of systems designed in whole or in part for the delivery of such weapons;
 (B)releasing all political prisoners, including the citizens of North Korea detained in North Korea’s political prison camps; and
 (C)(i)ceasing its censorship of peaceful political activity; (ii)establishing an open, transparent, and representative society; and
 (iii)fully accounting for and repatriating United States citizens (included deceased)— (I)abducted or unlawfully held captive by the Government of North Korea; or
 (II)detained in violation of the 1953 Armistice Agreement.
							403.North Korea Enforcement and Humanitarian Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the North Korea Enforcement and Humanitarian Fund (referred to in this section as the Fund).
 (b)DepositsThe President shall deposit into the Fund, and shall transfer and consolidate on the books of the Treasury in a special account for the purposes described in subsection (c), all revenues derived from—
 (1)fines and penalties assessed for violations of this Act, or any regulation established under this Act, or for any violation of an applicable Executive order; and
 (2)except as provided in section 105(c), all fines and penalties paid in lieu of the commencement of, or paid in settlement of, criminal or civil proceedings for a violation of this Act or any regulation established under this Act, or for any violation of an applicable Executive order.
 (c)UsesThere are authorized to be appropriated from the Fund each fiscal year— (1)such amounts as may be specified in an Act making appropriations for the administration of the Fund; and
 (2)without regard to fiscal year limitation, amounts not exceeding— (A)to carry out section 103 of the North Korea Human Rights Act of 2004 (22 U.S.C. 7813), $3,000,000;
 (B)to carry out section 104 of the North Korea Human Rights Act of 2004 (22 U.S.C. 7814), $5,000,000; (C)to carry out section 203 of the North Korea Human Rights Act of 2004 (22 U.S.C. 7833), $5,000,000; and
 (D)to carry out subsection (d) of section 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) (as added by section 301 of this Act), $2,000,000.
						(d)Satisfaction of judgments
 (1)In generalThe President may direct a transfer of funds from the Fund established under this section to the United States district court in which any judgment has been entered against the Government of North Korea pursuant to section 1605A of title 28, United States Code, pursuant to section 1083(c)(2) of the National Defense Authorization Act for Fiscal Year 2008 (28 U.S.C. 1605A note), or pursuant to section 201 of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note), such amounts as may be available after the obligation of amounts appropriated pursuant to the authorization of appropriations under subsection (c), for the satisfaction of such judgments.
 (2)Rule of construction on standing by judgment creditorsNothing in this section, any amendment made by section 105, or section 306 shall be construed to create standing by any judgment creditor to contest or intervene in a forfeiture action under chapter 46 of title 18, United States Code.
 (e)Briefing requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall provide a briefing to the appropriate congressional committees describing amounts available in the Fund, amounts obligated and expended for each purpose, and any amounts transferred out of the Fund.
 (f)TransferTo prevent the accumulation of excessive surpluses in the Fund, in any fiscal year an amount specified in an annual appropriation law that is available after the obligation of amounts authorized to be appropriated in subsection (c) and authorized to be transferred in subsection (d), may be transferred out of the Fund and deposited, in equal proportions, into the funds established under section 524(c) of title 28, United States Code, and section 9703 of title 31, United States Code.
 (g)SunsetThe Fund established under this section shall cease to exist on September 30, 2023, and any unexpended funds remaining in the Fund after such date shall be transferred in accordance with subsection (f).
				404.Strategy to counter North Korean cyberterrorism
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the President shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the President’s strategy to counter North Korea’s efforts to conduct cyberterrorism and acts of vandalism using computer networks and systems against the United States.
 (b)Designation of ReviewThe President shall— (1)review North Korean activities to attack the computer networks, servers, and data files of United States persons, organization, corporations, or governmental agencies since January 1, 2014; and
 (2)direct the Secretary of the Treasury to designate any North Korean persons who are responsible for or complicit in, or who have engaged, directly or indirectly, in the attacks described in paragraph (1) in accordance with the Executive Order Blocking the Property of Certain Persons Engaging in Significant Malicious Cyber-Enabled Activities of April 1, 2015.
					405.Rulemaking
 (a)In generalThe President is authorized to promulgate such rules and regulations as may be necessary to carry out the provisions of this Act (which may include regulatory exceptions), including under section 205 of the International Emergency Economic Powers Act (50 U.S.C. 1704).
 (b)Rule of constructionNothing in this Act or in any amendment made by this Act may be construed to limit the authority of the President to designate or sanction persons pursuant to an applicable Executive order or otherwise pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 406.Effective dateExcept as otherwise provided in this Act, this Act, and the amendments made by this Act, shall be in effect during the 3-year period beginning on the date of the enactment of this Act.